Title: From James Madison to Congress, 6 February 1816
From: Madison, James
To: Congress


                    
                        
                            February 6th. 1816.
                        
                    
                    It is represented that the lands in the Michigan Territory designated by law towards satisfying the land bounties promised to the Soldiers of the late army, are so covered with swamps and lakes or otherwise unfit for cultivation, that a very inconsiderable proportion can be applied to the intended grants. I recommend therefore that other lands be designated by Congress for the purpose of supplying the deficiency.
                    
                        
                            James Madison
                        
                    
                